Citation Nr: 1415342	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that service connection is warranted for chronic sinusitis.  In testimony at the Board hearing in April 2012, it was asserted that the sinusitis developed as a result of his exposure to JP-4 aviation fuel.  The Board notes that service treatment records (STRs) show that the Veteran was treated in service in 1966 for nasal discharge and an upper respiratory infection and that on examination for separation from service he complained of having or having had hay fever.  Pansinusitus is first noted in the record in private treatment records dated in October 1983.  The Veteran has not been afforded a VA examination to ascertain the probable etiology of sinusitis.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any sinus disorder, to include sinusitis.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (a probability of 50 percent or more) that any sinus disorder, to include sinusitis, is related to service, including the episodes described in the Veteran's STRs, or to exposure to aviation fuel in service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

